DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicants’ arguments, filed 6/28/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
It is also noted that the objection to the specification cited in the Non-Final Rejection of 4/7/2022 is withdrawn in view of the amendment to the Specification dated 6/28/2022.


Claim Status
Claims 1-12 are cancelled.
Claims 13-15 are newly added and are examined on the merits in this prosecution.
Priority
In view of Applicant's amendment dated 6/28/2022, the priority for this application is considered 6/15/2017.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 7,271,137; cited herein as “Tucker-A”; of record), in view of Shaheen (US 6,361,787), as evidenced by Stepan Chemical Co., Product Bulletin on the BTC® 885/888 Series, and the US-EPA document stating the active ingredients for Variquat® 80MC (downloaded 8/22/2022 from  https://www3.epa.gov/pesticides/chem_search/ppls/018533-00004-19740501.pdf; dated 1974).
It is initially noted that the claim 1 limitation “N,N,N,N’,N-pentamethyl-N’-(tallow alkyl)-trimethylenediammonium dichloride” is taken to be CAS No. 68607-29-4, also known as  N,N,N',N',N'-pentamethyl-N-tallow alkyl-1,3-propanediammonium dichloride. The trade name of this material is “Adogen® 477.”
Tucker-A teaches formulations for the decontamination of toxic industrial chemicals, as well as biological toxicants (col 2: 19-44; col 6: 59-60). Tucker-A teaches in Example #1 (col 9), the following multipart composition: 
Part 1 (Aqueous Component)
0.1-10% Cationic Surfactant
0-10% Cationic Hydrotrope
1-10% Buffer/ Alkalinity
0-1% Foam Stabilizer
0-30% Solvent
0-40% Antifreeze
0-8% Water-Soluble Polymer
0-1 % Corrosion Inhibitor
Water (balance)
Part 2 (Oxidant)
1-30% Urea Hydrogen Peroxide

Part 3 (Bleaching Activator)
1-10% Propylene Glycol Diacetate or Glycerol Diacetate
Regarding claim 13, Tucker-A teaches that a cationic surfactant that comprises a mixture of benzyl (C12-C16) alkyldimethylammonium chlorides (col 5: 20-24). Tucker-A teaches that a preferred cationic hydrotrope is Adogen® 477 (col 5: 33-37). 
Tucker-A teaches the buffer/alkalinity source can be a combination of potassium bicarbonate and potassium hydroxide (Example #4, col 10: 54 to col 11: 11). Tucker-A teaches this combination is useful for achieving a high pH product (col 11: 4-5). While Tucker-A does not teach the specific range of each buffer/alkalinity component recited in claim 13, routine optimization of Tucker-A’s composition for neutralizing toxic chemicals would have led to the claimed amount of potassium bicarbonate of about 0.3 to 12.00% of the mixture and caustic potash (potassium hydroxide) of about 0.0425 to 1.70% of the mixture because Tucker-A teaches that a pH of 9.6 to 9.8 is desired for the activity of the composition (col 10: 18-22; col 11: 35-36; col 12: 24-26).
 For the claim 13 limitation of glycol ether DB (also known as “diethylene glycol monobutyl ether,” CAS No. 112-34-5), Tucker-A teaches in Example #1 a solvent in an amount of 0-30%, overlapping the claimed range, and further teaches diethylene glycol monobutyl ether as a preferred solvent (col 17, claim 9). As such, the claimed range overlaps with the range disclosed by the prior art, and a prima facie case of obviousness exists.
For the claim 13 limitation of isobutanol, Tucker-A teaches isobutanol as a preferred solvent (claim 9), especially in combination with diethylene glycol monobutyl ether (claim 15). While Tucker-A does not teach the specific range of isobutanol recited in claim 13, routine optimization of Tucker-A’s composition for neutralizing toxic chemicals would have led to the claimed amount of isobutanol since Tucker-A teaches the compound as solvent and one of ordinary skill will be motivated to optimize the amount of solvents, including isobutanol, to obtain the composition in the form of a solution for ease of application.
For the claim 13 limitation of propylene glycol, Tucker-A teaches in Example #1 an antifreeze in an amount of 0-40%, overlapping the claimed range, and further teaches propylene glycol as a preferred antifreeze (col 18, claim 15). As such, the claimed range overlaps with the range disclosed by the prior art, and a prima facie case of obviousness exists.
For the claim 13 limitation of lauryl alcohol (also known as dodecanol, C-12) in an amount of about 0.02-0.80%, Tucker-A teaches in Example #1 a solvent in an amount of 0-30%, and further teaches a fatty alcohol of C-8 to C-20 as a solubilizer (col 5: 5-6; col 16, claim 1) or as a foam stabilizer (col 10: 7). Example #1 teaches foam stabilizers in an amount of 0-1%, overlapping the claimed range.
For the claimed amount of water recited in claim 13, Example #1 teaches an amount of water to reach 100%, overlapping the claimed range.
For the limitation of hydrogen peroxide in Part B of claim 13, Tucker-A teaches hydrogen peroxide as a suitable oxidant (col 6: 51-63). For the claimed amount of hydrogen peroxide, Tucker-A teaches an amount of less than 10% (col 7: 18-20), overlapping the claimed range.
For the limitation of a bleaching accelerator in Part C of claim 13, Tucker-A teaches in Example #1 1-10% propylene glycol diacetate or glycerol diacetate, an amount overlapping the claimed range.
Tucker-A does not teach the quaternary cationic surfactant mixture, namely the commercial product “BTC 888” produced by Stepan Chemical Co., recited in the claim (see the amendment to the instant Specification dated 06/28/2022 and the evidentiary art from Stepan Chemical Co., Product Bulletin on the BTC® 885/888 series cited in the PTO-892). It is noted that Tucker-A teaches the composition may comprise Variquat® 80MC as a solubilizing compound or cationic surfactant (see Examples 2-7 and col 5: 12-24). Variquat® 80MC is a combination of alkyl (50% C12, 10% C12, 10% C16) dimethyl benzyl ammonium chlorides, as disclosed in the evidentiary US-EPA document.
Shaheen teaches the missing element of Tucker-A.
Shaheen teaches an improved antimicrobial and sanitizing composition comprising at least one quaternary amine and hydrogen peroxide (Abstract; col 10: 27-32). Shaheen teaches the principal antimicrobial component of the inventive composition includes at least one quaternary ammonium compound, and teaches a preferred quaternary ammonium specie is the alkyl dimethyl benzyl ammonium chloride mixtures BTC 885 and BTC 888 from Stepan Chemical Co. (col 5: 47-52).
The person of ordinary skill would have had a reasonable expectation of success in selecting Shaheen’s quaternary amine composition as the cationic surfactant in Tucker-A’s decontamination formulation because Tucker-A teaches that Variquat® 80MC, a combination of alkyl (50%C-14, 40%C-12, 10%C-16) dimethylbenzyl ammonium chlorides, is an  effective agent for decontaminating chemical toxins and Shaheen teaches that BTC 888, comprising the dimethylbenzyl ammonium chlorides of the Variquat® 80MC as well as octyldecyldimethylammonium chloride, dioctyldimethylammonium chloride and didecyldimethylammonium chloride is a potent antimicrobial. The skilled artisan would have been motivated to select Shaheen's BTC 888 as the cationic surfactant because Tucker A teaches that the composition is useful as an antimicrobial due to the combination of peroxide and a base, and Shaheen teaches Shaheen's BTC 888 as an antimicrobial, and one of ordinary skill would expect an enhanced antimicrobial effect with a combination of the two antimicrobials; put another way, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2144.06(II).
For claims 14 and 15, routine optimization of Parts 1, Part 2, and Part 3 of the formulation of Tucker-A would have led to the claimed ratio of Parts A, B, and C (for claim 14), or Parts A and B (for claim 15) because Tucker-A teaches that the claimed ranges of the combination of cationic surfactant (as further taught by Shaheen), cationic hydrotrope, buffer/ alkalinity agent, foam stabilizer, solvent, antifreeze,  corrosion inhibitor, and water (Part 1 or Part A, as claimed), when combined with the claimed amount of  hydrogen peroxide in water (Part 2 or Part B, as claimed), and the bleaching accelerator in the claimed amount. The person of ordinary skill in the art would have found it obvious to optimize the formulation's potency by selecting from Parts 1-3 taught by Tucker-A in view of Shaheen because Tucker-A teaches that this composition is useful for decontamination of chemical and biological toxins, and preparing an optimized composition would have required only routine experimentation.

Response to Applicant’s Remarks dated 6/28/2022
The applicant argues that new claim 13 overcomes the prior art rejection of Tucker-A in view of Aldebaran Sistemas since neither Tucker-A nor Aldebaran Sistemas teach the elements of dialkyldimethylammonium chlorides in combination with alkyldimethylbenzylammonium chlorides. The applicant further argues that amended claim 13 recites “consisting of” as the transitional phrase and now further recites the element of caustic potash in the formulation, and argues that such combination was not obvious in view of the cited art.
It is noted that Applicant’s arguments with respect to claims 13-15 have been considered but are moot because the new ground of rejection does not rely on the combination of Tucker-A and Aldebaran Sistemas. Furthermore, the elements of new claims 13-15 is patentably different from claims 1-5, 7-10, and 12 rejected in the Non-Final Rejection dated 4/7/2022, and a new rejection of claims 13-15 is presented herein.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612